~   ., ''''Vil


      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                           v.                                      (For Offenses Committed On or After November l, 1987)


                             Enrique Vasquez-Silva                                 Case Number: 3:19-mj-24189

                                                                                  Lupe C Rodriguez
                                                                                  Defendant's At


      REGISTRATION NO. 35403479                                                                               FILED
      THE DEFENDANT:                                                                                          OCT 16 2019
       12:l pleaded guilty to count(s) 1 of Complaint
         D was found guilty to count( s)                                           CLERK U.S. DISTRICT COURT

           after a plea of not guilty.
                                                                                          '
                                                                                                       ..
                                                                                                  ·Mr•• IFORNIA
                                                                                                        DEPUTY
                                                                                 BY
           Accordingly, the defendant 1s adJudged guilty of such count(s), which mvolve the followmg offense(s):
      Title & Section                    Nature of Offense                                                           Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

        •        The defendant has been found not guilty on count( s)
                                                                               --------------~----
        •        Count(s)
                            ------------------
                                                                                   dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                       ·\
      imprisoned for a term of:

                                     •    TIME SERVED                          ~ ___;J-_O___ days
         [:gjAssessment: $10 WAIVED 12:l Fine: WAIVED
        12:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify t~A court and
      United States Attorney of any material change in the defendant's economic circumstances.             i~L
                                                                                Wednesday, October 16, 2019
                                                                                Date of Imposition of Sentence



                                                                                ~ARRYMKURREN
                                                                                UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Cqpy                                                                                                     3: l 9-mj-24189
                                                                                                                                                  ;i,i
                                                                                                                                                >'/,/
                                                                                                                                                :.:,\   I
